DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by McAffer et al. (US 5,454,409) which in figures 2 and 4 discloses the invention as claimed:
In re claim 11: A save-and draw capping system comprising: 
a clamping system 46 that connects to an upper ring of a liquid medicine bottle 75; and 
a cap 51 secured to the clamping system, the cap 51 having a flip-top lid 85 with a hinge 85 and a seal surface (surface of 87) that seats into an orifice (orifice adjacent 89/71) of the clamping system 4 (see figures 2 and 4).  
In re claim 12: a draw attachment 23 that accesses contents of the liquid medicine bottle 75 through puncturing a rubber surface 69 of the liquid medicine bottle 75, wherein the cap 51 is closed to cover and seal rubber surface 69 of a liquid medicine bottle 75 once the rubber surface 69 has been punctured by the draw attachment 23 (see figures 2 and 4).  
In re claim 13: the draw attachment 23 is inserted into the liquid medicine bottle 75 by opening the flip-top lid 85 (see figures 2, 4 and 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 an 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAffer et al. (US 5,454,409).
In re claim 14: McAffer et al. discloses a save-and draw capping system comprising: 
a draw attachment 23 inserted into a liquid medicine bottle 75 and capable of accessing contents of the liquid medicine bottle 75;
a snap-on system having an orifice (orifice adjacent 71/89) and snap-on system positioned in a channel of the draw attachment 23, the snap-on system capable of gripping sides of the liquid medicine bottle; and 14ATTORNEY DOCKET NO. 1070.0008PATENT 
a cap 51 connected to the snap-on system, the cap 51 having a seal surface (surface of 87) that seats into a sealing surface of the orifice (orifice adjacent 71/89) of the snap-on system, wherein a rubber surface 69 of a liquid medicine bottle 75 remains sealed once the rubber surface 69 has been punctured by the draw attachment 23 (see 2 and 4 and col.5)
McAffer et al. as discussed above is one embodiment of the invention, which fails to teach the following claim limitations that are taught by a different embodiment of McAffer et al.:
a snap-on system having an orifice and snap-on fingers 45/47 positioned in a channel (between 23/43) of the draw attachment, the snap-on fingers 45/47 capable of gripping sides of the liquid medicine bottle 75 (see Col.7, ln.33).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the snap-on system of McAffer et al. (first embodiment) with snap-on system with fingers as taught in another embodiment of McAffer et al. in order to increase the attachability and convenience of attaching the system to a bottle (see Col.7, ln.33 and figure 2).

In re claim 16: the cap 85 is a flip-top cap having a plastic hinge (see Col.2, ln.9 and figure 4).
In re claim 17: the flip-top cap 85 further comprising: a raised nipple 87 on a bottom side that can receive a rubber hose for use of the save-and-draw capping system with a remote injection gun (see figure 4).

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thilly (US 6,258,078) in view of McAffer et al. (US 5,454,409).
In re claim 1: Thilly discloses a save-and draw capping system comprising: a clamping system 12 that connects to an upper ring of a liquid medicine bottle 3; a locking seal 6 having an orifice 7, the locking seal 6 screwed to the clamping system 17/21/22, thereby creating a positive seal for the liquid medicine bottle once tightened through a cap 17; the cap 17 connected to the locking seal 6, the cap 17 having a seal surface (lower portion of 18); and a draw attachment 8, wherein the cap covers a rubber surface of a liquid medicine bottle 4 so that it remains sealed once the rubber surface has been punctured by the draw attachment 18 (see figures 1 and 4 of Thilly).  
Thilly discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by McAffer et al.:
the cap 51 having a seal surface (surface of 87) that seats into a sealing surface of the orifice  (orifice adjacent 71/89) of the locking seal 21 (see figure 4 of McAffer et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the snap-on system of Thilly with cap with a sealing surface as taught by McAffer et al. in order to create a secure seal (see figure 4 of McAffer et al.).
Thilly in view of McAffer et al. further teaches:
In re claim 2: the clamping system is comprised of two clamps 45/47 (see figure 2 of McAffer et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the snap-on system of Thilly with snap-on system with two clamps as taught in another embodiment of McAffer et al. in order to increase the attachability and convenience of attaching the system to a bottle (see Col.7, ln.33 and figure 2).
In re claim 3: the cap is a flip-top cap 85 having a plastic hinge (see figure 4 of McAffer et al.). 
In re claim 4: the flip-top cap 85 further comprising: a raised nipple 87 on a bottom side that can receive a rubber hose for use of the save-and-draw capping system with a remote injection gun (see figure 4 of McAffer et al.). 
In re claim 5:  the cap is a screw-on cap 21/22 (see figure 1 of Thilly).   
In re claim 6: the locking seal having a sealing surface (surface of 11) on a base 10 that uses the rubber surface of the liquid medicine bottle 4 to form a seal 4/11 (see figure 1 of Thilly).   
In re claim 7: the draw attachment 8 comprising: a tab 31 and a slot 30 capable of attachment to a top of the liquid medicine bottle (tab 31 is positioned inside 30) (see figure 4 of Thilly).   
In re claim 8: the attachment is through threading 30 (see figure 1 of Thilly).   
In re claim 10: the save-and-draw capping system is sized and shaped to fit more than one type of liquid medicine bottle (see col.2,ll.33-35 of Thilly).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thilly (US 6,258,078) in view of McAffer et al. (US 5,454,409) and in further view of Weiss et al. (US 4,588,403).  Thilly in view of McAffer et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Weiss et al.:
In re claim 9: the draw attachment including a vent 13 to receive air while not letting liquid leak out of the cap when placed on the draw attachment (see figure 2 of Weiss et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the snap-on system of Thilly in view of McAffer et al. with a vent as taught by Weiss in order to allow for a release in pressure inside the bottle and preventing liquid leaks (see figure 2 of Weiss et al.).  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAffer et al. (US 5,454,409) in view of Weiss et al. (US 4,588,403).  McAffer et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Weiss et al.:
In re claim 9: the draw attachment including a vent 13 to receive air while not letting liquid leak out of the cap when placed on the draw attachment (see figure 2 of Weiss et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the snap-on system of McAffer et al. with a vent as taught by Weiss in order to allow for a release in pressure inside the bottle and preventing liquid leaks (see figure 2 of Weiss et al.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrel et al. (US 9,668,939), (US 9,180,070), Barrelle et al. (US 9,549,873) and Tuckwell et al. (US 8,562,582) discloses a similar save-and draw capping system which attaches to a liquid medicine bottle. Jansen et al. (US 8,197,459) discloses a save-and draw capping system which attaches to a liquid medicine bottle including an integral draw attachment..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735